CRAWLEY, Judge.
Robert E. Smith filed an action for workers’ compensation benefits against the Alabama Department of Transportation (ADOT) and Alexsis, Inc., the administrator of ADOT’s self-insurance workers’ compensation program. Alexsis moved to dismiss, arguing that it is immune from suit based on Alexsis, Inc. v. Terry, 675 So.2d 1321 (Ala.Civ.App.1996). The trial court granted the motion to dismiss; Smith appealed. We affirm.
In Alexsis, Inc. v. Terry, supra, this court held that Alexsis was an agent of the State and, therefore, immune from suit. This case is identical to Alexsis v. Terry; Smith invites us to overrule that decision. We decline the invitation.
The judgment of the Colbert Circuit Court is affirmed.
AFFIRMED.
YATES and THOMPSON, JJ., concur.
ROBERTSON, P.J., and MONROE, J., dissent.